People v Bonilla (2018 NY Slip Op 01397)





People v Bonilla


2018 NY Slip Op 01397


Decided on March 1, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 1, 2018

Acosta, P.J., Friedman, Richter, Kapnick, JJ.


5861 2098/12

[*1]The People of the State of New York, Respondent,
vCarlos Bonilla, Defendant-Appellant.


The Legal Aid Society, New York (Seymour W. James, Jr. of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Emily Anne Aldridge of counsel), for respondent.

Order, Supreme Court, Bronx County (James M. Kindler, J.), entered on or about April 24, 2014, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The felony complaint and case summary provided clear and convincing evidence supporting an assessment of points for a continuing course of sexual misconduct (see People v Balic, 12 NY3d 563, 576-577 [2009]). The court also correctly assessed points for a second victim. Defendant's conduct with the additional victim was clearly for the purpose of sexual gratification, when viewed in the context of defendant's contemporaneous course of conduct toward the first victim.
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). Defendant's age and health problems did not warrant a conclusion that he was unlikely to reoffend (see e.g. People v Diaz, 143 AD3d 552, 553 [1st Dept 2016]), and these alleged mitigating factors were outweighed in any event by the seriousness of defendant's offenses against children.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 1, 2018
CLERK